EXHIBIT 10.18

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of February 3, 2009 by and between TorreyPines Therapeutics, Inc. (the
“Parent”), Parent’s subsidiary, TPTX, Inc. (“TPTX”) and EVELYN GRAHAM
(“Executive”). As used in this Amendment, references to the “Company” shall
include the Parent and TPTX, as appropriate. Capitalized terms used but not
defined herein shall have the meaning assigned to them in the Agreement (as
defined below).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain Amended
and Restated Employment Agreement dated as of September 1, 2008 (the
“Agreement”); and

WHEREAS, the parties desires to amend the Agreement as set forth below.

NOW, THEREFORE, in consideration for the foregoing premises and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties to this
Amendment hereby agree as follows:

AMENDMENT

1. Section 4.4.2.1 of the Agreement is hereby amended and restated in its
entirety to read as follows:

“The Company shall continue to pay the Executive’s base salary during the period
following the termination or resignation of the Executive for a period equal to
twelve (12) months (the “Compensation Severance Period”). Such severance
payments shall be subject to standard deductions and withholdings and paid in
accordance with the Company’s regular payroll policies and practices. For
purposes of calculating the amount to be paid pursuant this Section 4.4.2.1, the
Company shall use the Executive’s base salary in effect on the date of such
termination or resignation, but determined prior to any reduction in base salary
that would permit the Executive to voluntarily resign for Good Reason pursuant
to Section 4.5.3(iii).”

2. Except as modified by this Amendment, the Agreement shall remain in full
force and effect in accordance with its terms.

3. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

1.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT TO
EMPLOYMENT AGREEMENT as of the date set forth in the first paragraph hereof.

 

TORREYPINES THERAPEUTICS, INC.:     CRAIG JOHNSON By:   /s/ Steven B. Ratoff    
By:   /s/ Evelyn Graham   Steven B. Ratoff       Evelyn Graham   Chairman of the
Compensation       Chief Executive Officer   Committee of the Board of Directors
of         TorreyPines Therapeutics, Inc.      

 

[SIGNATURE PAGE TO AMENDMENT TO EMPLOYMENT AGREEMENT]